Case 1:19-cv-10256-GHW Document 63-3 Filed 07/16/20 Page 1 of 2




                    Exhibit C
                 Case 1:19-cv-10256-GHW Document 63-3 Filed 07/16/20 Page 2 of 2




&ƌŽŵ͗ ŽƌĂŶ͕ DĂƌŝƐƐĂ
^ĞŶƚ͗ DŽŶĚĂǇ͕ DĂƌĐŚ Ϯ͕ ϮϬϮϬ ϭϭ͗ϱϲ WD
dŽ͗ ĂǀŝĚ :ĞĨĨƌŝĞƐ ͖ ƌĞƐƚŝƚƵǇŽΛƌĞƐƚŝƚƵǇŽůĂǁ͘ĐŽŵ
Đ͗ ŝƌĞŶďŽŝŵ͕ ƌƵĐĞ ͖ ƵĞƌŐĞů͕ ^ƵƐĂŶŶĂ D
^ƵďũĞĐƚ͗ ĂƌĚǁĞůů ǀ͘ ĂǀŝƐ WŽůŬ Ğƚ Ăů͕͘ ϭϵͲĐǀͲϭϬϮϱϲ

ŽƵŶƐĞů͕

ƚƚĂĐŚĞĚ ƉůĞĂƐĞ ĨŝŶĚ ĞĨĞŶĚĂŶƚƐ͛ &ŝƌƐƚ ^Ğƚ ŽĨ ZĞƋƵĞƐƚƐ ĨŽƌ WƌŽĚƵĐƚŝŽŶ ĂŶĚ /ŶƚĞƌƌŽŐĂƚŽƌŝĞƐ ƚŽ WůĂŝŶƚŝĨĨ ŝŶ ƚŚĞ ĂďŽǀĞͲ
ĐĂƉƚŝŽŶĞĚ ŵĂƚƚĞƌ͕ ƉƵƌƐƵĂŶƚ ƚŽ :ƵĚŐĞ tŽŽĚƐ͛Ɛ ĞĐĞŵďĞƌ ϮϬ͕ ϮϬϭϵ ^ĐŚĞĚƵůŝŶŐ KƌĚĞƌ͘

DĂƌŝƐƐĂ


DĂƌŝƐƐĂ ͘D͘ ŽƌĂŶ ͮ ƐƐŽĐŝĂƚĞ
WĂƵů͕ tĞŝƐƐ͕ ZŝĨŬŝŶĚ͕ tŚĂƌƚŽŶ Θ 'ĂƌƌŝƐŽŶ >>W
ϭϮϴϱ ǀĞŶƵĞ ŽĨ ƚŚĞ ŵĞƌŝĐĂƐ ͮ EĞǁ zŽƌŬ͕ Ez ϭϬϬϭϵͲϲϬϲϰ
нϭ ϮϭϮ ϯϳϯ ϯϵϴϬ ;ŝƌĞĐƚ WŚŽŶĞͿ ͮ нϭ ϲϰϲ ϰϭϳ ϲϮϰϭ ;ŝƌĞĐƚ &ĂǆͿ
ŵĚŽƌĂŶΛƉĂƵůǁĞŝƐƐ͘ĐŽŵ ͮ ǁǁǁ͘ƉĂƵůǁĞŝƐƐ͘ĐŽŵ




                                                                
